Appellant was convicted of keeping and exhibiting a gaming table, fine $100 and given ninety days in the county jail. Motion in arrest of judgment was overruled. It was based upon the omission of the expression, "a gaming" before the expression "table and bank." The charging part of the information is, as follows: "Did then and there unlawfully keep and exhibit for the purpose of gaming, table and bank." In order to charge the offense under the statute the information should allege that the table and bank exhibited was a gaming table and bank. This information does not meet the requirement of the statute in defining this offense. As written this seems to be unintelligible, and charges nothing. The affidavit is in good form, and properly alleges the offense. Because of a deficient information, the judgment is reversed and the cause remanded.
Reversed and remanded.